Citation Nr: 1447109	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  12-08 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for low back intervertebral disc syndrome with degenerative arthritis.

2.  Entitlement to an initial evaluation in excess of 10 percent for right sciatic neuropathy.


REPRESENTATION

Appellant represented by:	African American PTSD Association


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel



INTRODUCTION

The Veteran had active duty service from August 1980 to August 2002.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Board remanded this matter for additional development in August 2013.  This was accomplished to the extent possible without the Veteran's cooperation, and the Board concludes that it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).


FINDINGS OF FACT

1.  For the entire initial rating period on appeal, low back intervertebral disc syndrome with degenerative arthritis was characterized by forward flexion greater than 60 degrees, a combined range of motion greater than 120 degrees, and incapacitating episodes totaling less than two weeks per year.

2.  For the entire initial rating period on appeal, right sciatic neuropathy has been manifested by symptoms mild in nature.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for low back intervertebral disc syndrome with degenerative arthritis have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.71a, Diagnostic Code 5242 (2014).

2.  The criteria for an initial rating in excess of 10 percent for right sciatic neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.71a, Diagnostic Code 8520 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  A VCAA notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  VCAA notice requirements apply to all five elements of a service connection claim (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and 
(5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006). 

As the claims concern initial ratings and come before the Board on appeal from the decision which also granted service connection, there can be no prejudice to the Veteran from any alleged failure to give adequate 38 U.S.C.A. § 5103(a) notice for the service connection claim.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement). 

The Board further finds that VA has complied with the duty to assist by aiding in obtaining evidence.  It appears that all known and available records relevant to the pending appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical treatment records.  Pursuant to the August 2013 remand directives, the RO attempted to obtain additional private treatment records from the Veteran; however, he did not submit such records or provide the RO with the information necessary to obtain the records.  It has been held in this regard that "[t]he duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  VA's duty is just what it states, a duty to assist, not a duty to prove a claim with the claimant only in a passive role.  Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992); Olsen v. Principi, 3 Vet. App. 480 (1992).

The Veteran has been afforded VA medical examinations in April 2010 and June 2011.  Pursuant to the remand directives, he was scheduled for October 2013 VA examinations for his back and sciatic nerve conditions.  He reported to the spine examination, but subsequently notified VA that he wished to cancel the sciatic nerve examination, stating that he would resubmit his claim when he had more evidence.  When a claimant does not report for an examination scheduled in conjunction with the original compensation claim, the claim shall be rated based on the evidence of record.  See 38 C.F.R. § 3.655(b) (2014).  Thus, given that the Veteran did not report for the October 2013 sciatic nerve examination the Board must decide the claim based on the evidence of record.  Although the Veteran indicated that he would resubmit the sciatic nerve claim at a later time, the Board notes that this does not constitute a formal withdrawal of the claim, and thus is not a bar to the Board's adjudication.  38 C.F.R. § 20.204.  The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received. 



Legal Criteria: Initial Ratings

The Veteran seeks higher initial ratings for service-connected low back intervertebral disc syndrome with degenerative arthritis and right sciatic neuropathy.  Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski,
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 
See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board observes that the United States Court of Appeals for Veterans Claims (Court) noted that when rating spine disabilities, the Board must discuss any additional limitation of motion that a Veteran has due to pain, weakness, or fatigue.  See Cullen v. Shinseki, 24 Vet. App. 74, 85 (2010). 

The evaluation of the same disability under various diagnoses is to be avoided. Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability that are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  
Further, the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, her current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to the appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the appeal.

Initial Rating for Low Back Intervertebral Disc Syndrome with Degenerative Arthritis 

The Veteran's service-connected low back intervertebral disc syndrome with degenerative arthritis is currently rated as 10 percent disabling under Diagnostic Code 5242.  38 C.F.R. § 4.71a (2014).  

Under the general rating formula, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent rating requires that the condition be manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating requires that the condition be manifested by forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating requires unfavorable ankylosis of the entire spine.  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, Note (2).  

Spinal disabilities may also be evaluated under the criteria for intervertebral disc syndrome (IVDS), if applicable. Intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months warranted a 60 percent rating. With incapacitating episodes having a total duration of at least 4 weeks but less than six weeks during the past 12 months, a 40 percent rating is warranted. With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, a 20 percent rating is warranted. With incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months, a 10 percent rating is warranted. An "incapacitating episode" is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a , Diagnostic Code 5243, Note 1 (2013).

A May 2005 private treatment record notes that range of motion of the spine is limited, but does not state to what degree.  

The Veteran was provided an April 2010 VA examination.  Examination revealed evidence of radiating pain on movement down the back of the thighs.  No muscle spasm, tenderness, guarding of movement or weakness was found.  Muscle tone was normal.  Musculature was normal.  There was negative straight leg raise bilaterally.  Lasegue's sign was negative.  There was no atrophy present in the limbs.  There was no ankylosis of the thoracolumbar spine.  Range of motion testing revealed flexion to 90 degrees, with painful motion beginning at 90 degrees.  Extension was to 30 degrees with painful motion beginning at 30 degrees.  Right and left lateral flexion were to 15 degrees with painful motion at 15 degrees; right and left lateral rotation were to 30 degrees with painful motion at 30 degrees.  The VA examiner found no additional limitation in range of motion of the thoracolumbar spine following repetitive use testing.  

VA examination of June 2011 revealed evidence of radiating pain in the right leg on movement.  Muscle spasm that did not produce an abnormal gait was present in the low back.  Tenderness was noted.  There was no guarding of movement, weakness, atrophy of the limbs, or ankylosis.  Muscle tone was normal.  Straight leg raise was positive on the right and negative on the left.  Lasegue's sign was negative.  Range of motion testing revealed flexion to 90 degrees, with painful motion beginning at 90 degrees.  Extension was to 30 degrees with painful motion beginning at 30 degrees.  Right lateral flexion, right lateral rotation, left lateral flexion, and left lateral rotation were all to 30 degrees with no objective evidence of painful motion.  The VA examiner found no additional limitation in range of motion of the thoracolumbar spine following repetitive use testing.  

Pursuant to the August 2013 Board remand, the Veteran was provided an October 2013 VA spine examination.  The VA examiner noted that the Veteran did not provide additional medical documentation to substantiate his claim for an increased rating, and that he cancelled the appointment for his neurologic examination to evaluate his right sciatic neuropathy.  The Veteran reported experiencing flare-ups four to five times per month, lasting one to two hours, which can be caused by doing yard work or bending, and are relieved by rest, heat, and medication.  Initial range of motion testing revealed flexion to 90 degrees, with painful motion beginning at 90 degrees.  Extension was to 30 degrees with no objective evidence of painful motion.  Right lateral flexion, right lateral rotation, and left lateral rotation were all to 30 degrees with no objective evidence of painful motion.  Left lateral flexion was to 30 degrees with painful motion at 30 degrees.  The VA examiner found no additional limitation in range of motion of the thoracolumbar spine following repetitive use testing.  The VA examiner determined that there was no functional loss and/or functional impairment of the thoracolumbar spine.  There were no complaints of pain upon superficial palpation.  No guarding or muscle spasms were noted.  Muscle strength testing was normal for bilateral hip flexion, bilateral knee extension, bilateral ankle plantar flexion, bilateral ankle dorsiflexion, and bilateral great toe extension.  No muscle atrophy was present.  Deep tendon flexes were normal for the right knee and bilateral ankle, and hypoactive for the left knee.  Sensation to light touch testing was normal for the bilateral upper anterior thigh, bilateral thigh and knee, bilateral lower leg and ankle, and bilateral foot and toes.  Left and right straight leg raise tests were both negative.  The VA examiner determined that there were no signs or symptoms of radiculopathy or any other neurological abnormalities related to the lumbar spine.  

The Board finds that a rating in excess of 10 percent is not warranted under the general rating formula, because forward flexion of the thoracolumbar spine of 60 degrees or less has not been objectively shown.  Rather, the medical evidence shows that the Veteran exhibited no worse than forward flexion of the thoracolumbar spine to 90 degrees at any of his VA examinations.  Additionally, although the medical evidence shows that the Veteran experiences flare-ups, the evidence does not show that such flare-ups are severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  Rather, the October 2013 VA examination shows that the flare-ups are relieved with heat, rest, and medication.

The Board acknowledges the Veteran's range of motion pain, which was present at 90 degrees or greater during forward flexion range of motion testing in October 2013.  However, the examination report also indicated that the Veteran had no other additional limitations upon repetitive motion testing.  Similarly, examinations in April 2010 and June 2011 revealed no additional limitation in range of motion on repetition testing.  In other words, any additional limitation due to pain does not more nearly approximate a finding of limitation of flexion of the thoracolumbar spine to less than 60 degrees. 38 C.F.R. § 4.45 , 4.71a, Diagnostic Codes 5242; DeLuca, 8 Vet. App. at 202; Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Overall, the currently assigned 10 percent rating appropriately reflects the extent of pain and functional impairment that the Veteran may experience as a result of his service-connected lower back disability during the pendency of the claim.  

Nor is there evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, as would warrant a 20 percent evaluation under the criteria for IVDS.

The Board acknowledges the Veteran's statement that his pain has worsened and affects his work and daily life.  The Veteran is competent to report his observable lower back symptoms, such as pain and functional impairment.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, without the appropriate medical training and expertise, he is not competent to provide an opinion on a medical matter, such as the nature and severity of his low back disability such as it relates to the rating criteria.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Board finds the VA examination reports of April 2010, June 2011, and October 2013 to be highly probative as to the nature and severity of the Veteran's lower back disability throughout the entire rating period on appeal.  The reports were based on physical examinations and provided sufficient information to allow the Board to apply the schedular criteria.  

The Board has also considered whether a separate evaluation is warranted based on neurological disorders associated with the service-connected back disability.  The Veteran is already service-connected for right sciatic neuropathy, and his contentions regarding that condition are addressed below.  To the extent that he has claimed that he is entitled to service connection for a left leg neurological disorder, that claim was denied in a September 2013 rating decision and is not properly before the Board.  Additionally, as noted above, the October 2013 VA examiner determined that there were no signs or symptoms of radiculopathy or any other neurological abnormalities related to the lumbar spine.  

Based on the foregoing, the Board concludes that the preponderance of the evidence is against a rating in excess of 10 percent for the Veteran's service-connected lower back disability.  No staged ratings are warranted.

Initial Rating for Right Sciatic Neuropathy

Currently, the Veteran is in receipt of a 10 percent disability rating for right sciatic neuropathy under 38 C.F.R. § 4.124a, Diagnostic Code 8520.  

Sciatic neuropathy of the lower extremities is best rated as a form of peripheral neuropathy based on those diagnostic codes for peripheral nerves under 38 C.F.R. 
§ 4.124a.  See 38 C.F.R. § 4.20 (2014). 

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2014).

Under 38 C.F.R. § 4.124a, the term "incomplete paralysis" indicates impairment of function of a degree substantially less than the type of picture for complete paralysis, which has not been shown, given for each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  See note preceding 38 C.F.R. § 4.124, Diagnostic Code 8510. 

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123 (2014).  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124 (2014). 

The use of terminology such as "mild" or "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  The record as a whole is evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6. 

The Veteran's right sciatic neuropathy is rated for the sciatic nerve under Diagnostic Code 8520.  38 C.F.R. § 4.124a.  Under Diagnostic Code 8520, disability ratings of 10 percent, 20 percent, and 40 percent are assignable for incomplete paralysis which is mild, moderate, or moderately severe, respectively.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Id.

The Veteran complained of weakness and tingling in his right leg and foot at the April 2010 VA examination.  Examination of the spine revealed no sensory deficits from C3-C8, T1, L1- L5 or S1.  There was no motor weakness.  The right lower extremity reflexes revealed knee-jerk absent and ankle jerk 2+.  The left lower extremity reflexes revealed knee-jerk 2+ and ankle jerk 2+.  The lower extremities showed no signs of pathologic reflexes.  The examination revealed normal cutaneous reflexes.  The VA examiner commented that the most likely peripheral nerve involved is the sciatic nerve.  No bowel dysfunction, bladder dysfunction, or erectile dysfunction was found.

At the June 2011 VA examination, the Veteran reported moderate back pain that travels to his right leg. Physical examination revealed no sensory deficits from L1-L5.  The sacral spine sensory function was impaired.  There was no lumbosacral motor weakness.  Sensory deficit of the right lateral leg and right lateral foot was found.  The lower extremity reflexes revealed bilateral knee jerk of 2+ and bilateral ankle jerk of 2+.  The lower extremities showed no signs of pathologic reflexes.  The diagnosis was right sciatic nerve dysfunction associated with intervertebral disc syndrome with degenerative arthritis changes.  

As noted, the Veteran did not report to the October 2013 VA examination, which would have provided a medical opinion regarding the current nature and severity of his right sciatic neuropathy.  Therefore, this claim will be decided based on the evidence of record.  38 C.F.R. § 3.655(b).  

The Board has considered and weighed the medical and lay evidence of record concerning the nature and severity of the right sciatic neuropathy.  The Veteran complained of numbness in his legs in his March 2012 VA Formal Appeal.  He is competent to report experiencing pain and tingling in his right lower extremity; however, his lay report does not support a finding that his sciatic neuropathy results in incomplete paralysis that is worse than mild.  The objective medical evidence during the course of the appeal period has demonstrated only limited sensory impairment of the right lower extremity.  Thus, the lay and medical evidence of record does not support a disability evaluation higher than 10 percent.  As noted, the Veteran did not assist in obtaining private treatment records or report to the October 2013 neurologic examination that might have assisted him in his claim for a higher rating.  

Therefore, the Board finds that a rating in excess of 10 percent for sciatic neuropathy of the right lower extremity under Diagnostic Codes 8520 and 8720 (for neuralgia) is not warranted.  In so finding, the Board notes that the evidence does not support that the Veteran's right lower extremity nerve impairment results in moderate, moderately severe, or severe incomplete paralysis of the sciatic nerve, or otherwise in complete paralysis of the sciatic nerve.  No staged ratings are warranted.
TDIU

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  The Veteran has not specifically argued, and the record does not otherwise reflect, that his disabilities render him totally unemployable.  He noted in his March 2012 VA Formal Appeal that his is currently employed.  Accordingly, a claim for TDIU has not been raised.  

Extraschedular Considerations

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disabilities with the established criteria found in the rating schedule for those disabilities.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's back and sciatic nerve disabilities is contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating in this case is adequate.  The Veteran's complaints of pain and numbness are contemplated in the criteria for evaluating his back and sciatic nerve disabilities.  The applicable diagnostic criteria consider such symptoms, and as discussed above, the Board has found that the weight of the evidence does not demonstrate that the Veteran's back and sciatic nerve disabilities meet or more closely approximate the next higher ratings under any of the applicable diagnostic codes.  Additionally, he is not service-connected for any disabilities other than those on appeal, and thus there is no indication that the collective impact or combined effect of multiple service-connected disabilities presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).
 
The rating criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected back and sciatic nerve disabilities.  See 38 C.F.R. § 4.71a (2014).  Therefore, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial evaluation in excess of 10 percent for low back intervertebral disc syndrome with degenerative arthritis is denied.

Entitlement to an initial evaluation in excess of 10 percent for right sciatic neuropathy is denied.


____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


